Reasons for Allowance
Claim 1, none of the prior art of record teaches alone or in combination the limitation “wherein the sensor structure includes a sensor, a first camera and a second camera, wherein the first camera is disposed proximate to the second camera, and at least a portion of the sensor is interposed between the first and second cameras, wherein the first camera passes through one side of the first hole and is disposed in the second hole, and wherein the second camera passes through an opposite side of the first hole and is disposed in the third hole.”

Claims 3-15 are dependent upon claim 1 and are allowed for the reason set forth above in claim 1.

	Claim 16, none of the prior art of record teaches alone or in combination the limitation “wherein the support member defines a third opening, and the display defines the first opening defined on a first side of the display and the second opening defined on a second side of the display opposite the first side, wherein the electronic device further comprises an adhesive member attached to a rear surface of the display, the adhesive member surrounding at least part of the first opening and the second opening, and wherein the rear surface of the display is disposed adjacent to a second surface of the support member.”

	Claims 18-20 are dependent upon claim 16 and are allowed for the reason set forth above in claim 16.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG D PHAM whose telephone number is (571)270-5573. The examiner can normally be reached Monday - Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONG D PHAM/Primary Examiner, Art Unit 2691